Citation Nr: 1044126	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased rating for Type II 
diabetes mellitus, rated as 20 percent disabling prior to July 
29, 2009, and as 40 percent disabling since July 29, 2009.  

2.  Entitlement to service connection for peripheral vascular 
disease (PVD), to include as secondary to service-connected Type 
II diabetes mellitus and pes planus.

3.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected Type II 
diabetes mellitus and pes planus.

4.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to service-
connected Type II diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to service-
connected Type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to April 1966 
and from August 1966 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2009, the Veteran's claims were remanded by the Board 
for additional development. 

In a July 2010 rating decision, the Veteran's Type II diabetes 
mellitus was increased to 40 percent, effective July 29, 2009.  
However, as this grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  During the entire appeal period at issue, the Veteran's 
service-connected Type II diabetes mellitus was manifested by the 
need for oral hypoglycemic agents and/or insulin, and a 
restricted diet.  

2.  The Veteran does not have PVD that is attributable to 
military service, or was caused or made worse by service-
connected Type II diabetes mellitus and pes planus.

3.  The Veteran does not have CAD that is attributable to 
military service, or was caused or made worse by service-
connected Type II diabetes mellitus and pes planus.

4.  In an August 2010 communication, the Veteran withdrew his 
appeal concerning entitlement to service connection for 
peripheral neuropathy of the right and left lower extremities.  


CONCLUSIONS OF LAW

1.  Prior to July 29, 2009, the criteria for an initial rating in 
excess of 20 percent for Type II diabetes mellitus were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.102, 
3.321(b)(1), 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  Since July 29, 2009, the criteria for an initial rating in 
excess of 40 percent for Type II diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.102, 
3.321(b)(1), 4.7, 4.119, Diagnostic Code 7913 (2010).

3.  The Veteran does not have PVD that is the result of disease 
or injury incurred in or aggravated during active military 
service, and PVD is not proximately due to or the result of 
service-connected Type II diabetes mellitus and pes planus.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The Veteran does not have CAD that is the result of disease 
or injury incurred in or aggravated during active military 
service, and CAD is not proximately due to or the result of 
service-connected Type II diabetes mellitus and pes planus.   
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for peripheral 
neuropathy of the right and left lower extremities have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2004, April 2004, and May 
2006; a rating decision in August 2004; and a statement of the 
case in January 2006.    Those documents discussed specific 
evidence, particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and reasons 
for the decisions.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an adjudication 
of the claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at issue, 
it is the present level of disability that is of primary concern.  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7. 
Vet. App. 55 (1994).  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).  A 20 percent rating contemplates 
diabetes mellitus requiring insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned for the requirement of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating is 
assigned for the requirements of a 40 percent rating and, in 
addition, episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent rating 
is assigned for the requirements of a 40 percent evaluation, and 
in addition, episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive loss 
of weight and strength or complications that would be compensable 
if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2010).

In a February 2002 letter, J. Retzloff, D.O., indicated that the 
Veteran had Type II diabetes diagnosed in January 1996.

In a December 2003 letter, Dr. Retzloff indicated that the 
Veteran was disabled from his present occupation due to CAD, 
atrial fibrillation, and diabetes and its subsequent 
complications.  

At a July 2004 VA examination, the Veteran reported that he was 
diagnosed with diabetes mellitus in 1996.  He indicated that he 
follows the American Diabetic Association diet and used both oral 
medication and insulin to treat his diabetes.  The examiner 
indicated that the Veteran had diabetes mellitus type 2 with 
inadequate control.  

In a March 2005 letter, S. Verma, M.D., indicated that the 
Veteran's disabilities included vascular disease, CAD, carotid 
artery disease, atrial fibrillation, hypertension, congestive 
heart failure, and insulin-dependent diabetes, all of which 
severely limited his activities.  

At a July 2009 VA examination, the Veteran reported that he used 
insulin twice daily to treat his diabetes.  He denied 
hypoglycemia and ketoacidosis.  He was not restricted from 
activities, and he indicated that he followed a restricted diet.  
The Veteran reported that he saw his diabetic care provider every 
three months.  His weight was reported to be stable.  The Veteran 
reported that he was forced to retire in January 2004.

At a May 2010 VA examination, the Veteran denied any 
hospitalizations in the past year due to hypoglycemic or 
ketoacidotic episodes.  The Veteran was noted to follow a low 
carbohydrate, no sugar diet.  He treated his diabetes mellitus 
with insulin.  The Veteran reported that he saw a diabetic care 
provider every three months and was not prescribed restricted 
activity to control his blood sugars.  His weight was reported to 
be stable.  

During the entire appeal period, review of the record shows that 
the Veteran required the use of either oral hypoglycemic agents 
and/or insulin and maintained a restricted diet in response to 
his diabetic condition.  However, the Veteran was not shown to 
require regulation of his activities due to his diabetes at any 
time.  Although Dr. Verma indicated that the Veteran's activity 
was severely limited, he noted that it was due to CAD, carotid 
artery disease, atrial fibrillation, hypertension, congestive 
heart failure, and insulin-dependent diabetes.  The Veteran 
reported at multiple VA examinations that he was not restricted 
from activity due solely to his diabetes mellitus.  As noted, 
assignment of a rating higher than 20 percent for diabetes 
mellitus requires insulin usage, restricted diet, and regulation 
of activities.  The Board finds it curious that the RO granted a 
40 percent rating, effective July 29, 2009, the date of a VA 
examination which did not establish that the Veteran's activity 
was restricted due to his diabetes mellitus.  As the evidence 
does not establish that the Veteran's diabetes mellitus requires 
the regulation of activities, an increased rating is not 
warranted.  

The Board finds that the preponderance of the evidence is against 
the assignment of an initial rating greater than 20 percent for 
diabetes mellitus prior to July 29, 2009, and an initial rating 
higher than 40 percent since July 29, 2009.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for extraschedular 
consideration is a finding on the part that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability at 
issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 
3.321(b)(1) (2010).  Factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 22 
Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The Board 
finds that referral is not appropriate in this case.  The 
evidence of record does not reflect that the Veteran's diabetes 
mellitus has been shown to markedly interfere with employment 
beyond that contemplated in the assigned rating or to warrant 
frequent periods of hospitalization.  While the letter from Dr. 
Retzloff indicated the Veteran was disabled from his current 
occupation, he noted that the Veteran's nonservice-connected CAD 
and atrial fibrillation in addition to diabetes rendered him 
disabled.  The Veteran indicated that he was not restricted from 
any activities as a result of his diabetes mellitus when examined 
by VA.  Moreover, the Veteran denied hospitalizations due to 
diabetic complications when examined by VA.  Consequently, the 
evidence does not establish that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are met.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a Veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, either 
medical or lay, depending on the circumstances, relates the 
present condition to pertinent symptomatology experienced since 
service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is 
warranted for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2010).  This includes any increase in disability that is 
proximately due to or the result of a service-connected disease 
or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to 
state that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service-
connected.  Although VA has indicated that the purpose of the 
regulation change was merely to apply the Court's ruling in 
Allen, it was made clear in the comments to the regulation that 
the changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  Given 
what may be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which favors the claimant.  

The Veteran claims that his PVD and CAD were caused by his 
service-connected diabetes.  He contends that his private 
cardiologist, a specialist, has linked his disorders to his 
service-connected diabetes and that the private cardiologist's 
opinion should be given more weight than the VA examiners who are 
not cardiologists.  

The Veteran's service medical records do not reflect any 
complaints, findings, or treatment for any cardiac issues.  X-
rays of the chest obtained in July 1963, October 1963, and March 
1966 revealed normal heart and lungs.  Clinical evaluations of 
the heart and vascular system were reported to be normal at 
examinations in June 1962, March 1966, August 1966, March 1967, 
and August 1974.  At the August 1974 separation examination, the 
examiner noted that the Veteran's bilateral pes planus was the 
cause for swollen joints and cramps in his legs.  

At a July 2004 VA examination, the Veteran was diagnosed with CAD 
and PVD.  The examiner reviewed the claims file.  The examiner 
noted that PVD was diagnosed in 2001.  The examiner, a nurse 
practitioner, opined that PVD and CAD were less likely than not 
caused by or the result of diabetes mellitus and were more likely 
related to the Veteran's history of smoking. 

In a March 2005 letter, Dr. Verma, the Veteran's private 
cardiologist, indicated that the Veteran's insulin-dependent 
diabetes mellitus was the primary risk factor for his vascular 
disease.  

In an April 2005 letter, Dr. Verma reported that he had treated 
the Veteran since July 2003 when he suffered a heart attack.  He 
noted that the Veteran was diagnosed with diabetes mellitus in 
1996.  He indicated that the Veteran also had high blood 
pressure, which was hard to control due to hypertension and 
anxiety, and cardiovascular disease which resulted in a heart 
attack.  Dr. Verma opined that diabetes mellitus was the major 
risk factor and the major cause of cardiovascular disease and 
heart attack.  He noted that the American Heart Association has 
stated that diabetes is the number one cause of heart attack and 
stroke.  

At the time of the April 2009 Board remand, it was noted that the 
Veteran has not claimed that his PVD or CAD were related to his 
service-connected pes planus, but he had reported that his 
bilateral pes planus caused cramps in his legs on separation from 
service in 1974.  Consequently, an opinion was obtained as to 
whether either of the Veteran's claimed disorders were related to 
his service-connected pes planus.   

At a July 2009 VA examination, the examiner reported that the 
Veteran was diagnosed with peripheral artery disease in 2001 and 
CAD in July 2003.  The examiner reviewed the claims file and 
noted that the Veteran's risk factors for heart disease were 
dyslipidemia, hypertension, smoking, and diabetes mellitus.  The 
examiner noted that the July 2004 VA examiner had opined that the 
Veteran's long-standing nonservice-connected risk factors 
outweighed service-connected diabetes mellitus as the cause of 
the Veteran's PVD and CAD while Dr. Verma had opined that 
diabetes was the number one cause of heart attack.  She noted 
that private physicians are not required to weigh all of the 
evidence when providing an opinion.  The examiner, a Doctor of 
Osteopathy, indicated that the Veteran's long-standing risk 
factors for CAD and PVD were service-connected diabetes mellitus 
and nonservice-connected dyslipidemia, hypertension, and tobacco 
use disorder.  She concluded that extrapolating the Veteran's 
risk factors indicated that the Veteran's CAD and PVD were less 
likely than not caused by or related to service-connected 
diabetes mellitus.   She also found a lack of objective evidence 
to support the worsening of CAD and PVD due to service-connected 
diabetes mellitus because there did not exist medical expertise 
to predict the natural progression of atherosclerosis in 
individuals.  Additionally, the examiner opined that the 
preponderance of the medical evidence did not support any foot 
condition as the causation or aggravation of CAD and PVD.  

At a May 2010 VA examination, the examiner noted that the 
Veteran's past medical history included diabetes mellitus, 
diagnosed in 1996; peripheral artery disease diagnosed in 2001; 
CADA diagnosed in 2003; and congestive heart failure, diagnosed 
in 2003.  The examiner reviewed the claims file and noted that 
the Veteran's coronary risk factors included hypertension, 
dyslipidemia, peripheral arterial disease, and diabetes as well 
as a 29-pack-year history of tobacco use.  The examiner, a Doctor 
of Osteopathy, diagnosed the Veteran with bilateral peripheral 
arterial disease with moderate to severe vascular disease.  He 
noted that the Veteran had multiple risk factors in addition to 
diabetes mellitus, including a 29-pack-year history of tobacco 
use, which was a heavy risk factor for peripheral arterial 
disease; dyslipidemia; and hypertension.  He opined, taking all 
of the Veteran's risk factors into account, that the Veteran's 
peripheral arterial disease was less likely as not caused by, 
related to, or worsened beyond the natural progression by 
diabetes mellitus.   He also diagnosed the Veteran with CAD, 
status post coronary artery bypass graft with minimal functional 
impairment.  He noted that the Veteran had multiple risk factors 
in addition to diabetes mellitus, including a 29-pack-year 
history of tobacco use and dyslipidemia.  He opined that the 
Veteran's CAD was less likely than not caused by, related to, or 
worsened beyond the natural progression by diabetes.  He also 
found a lack of objective evidence to support the worsening of 
CAD and PVD due to service-connected diabetes mellitus because 
there did not exist medical expertise to predict the natural 
progression of atherosclerosis in individuals.  The examiner 
additionally opined that there was no evidence to support a foot 
disability as the causation or aggravation of CAD or PVD.  The 
examiner acknowledged the July 2004 VA examiner's opinion which 
included a negative nexus between the Veteran's PVD and CAD and 
diabetes mellitus and the private examiner's opinions which 
included a positive nexus between vascular disease and diabetes 
mellitus.  He noted that private physicians were not required to 
weigh all of the evidence when providing an opinion.   

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for PVD or CAD.  

The service medical records do not reflect treatment for or a 
diagnosis of PVD or CAD.  The evidence of record reflects a 
diagnosis of PVD in 2001 and CAD in 2003.  The Veteran has not 
suggested that either disability is directly related to his 
military service and none of the evidence of record reflects that 
either disability is etiologically linked to the Veteran's 
military service.  Consequently, service connection is not 
warranted for PVD or CAD on a direct basis.  

With regard to secondary service connection, while Dr. Verma has 
opined that the Veteran's insulin-dependent diabetes mellitus is 
the primary risk factor for the Veteran's vascular disease and 
that diabetes mellitus is the major risk factor and the major 
cause of cardiovascular disease and heart attack, he did not 
review the Veteran's claims file nor did he include reference to 
any of the other various risk factors which were noted by the VA 
examiners of record.  Three VA examiners reviewed the claims file 
and the Veteran's medical history and indicated that it was less 
likely than not that the Veteran's PVD and CAD were related to or 
caused by service-connected diabetes mellitus.  The most recent 
VA examiner also opined that PVD and CAD were not worsened beyond 
the natural progression by diabetes mellitus.  Additionally, both 
the 2009 and 2010 VA examiners concluded that the Veteran's 
service-connected pes planus was not the causation or aggravation 
of PVD or CAD.   

The Board finds the opinions of the VA examiners to be more 
probative and persuasive than that of Dr. Verma's opinions 
because the VA examiners reviewed the Veteran's entire medical 
history and had access to Dr. Verma's opinions, but gave a clear 
rationale for disagreeing with his conclusions.  Consequently, 
service connection is not warranted on a secondary basis because 
the medical evidence associated with the claims file does not 
establish that PVD or CAD are etiologically linked to the 
Veteran's service-connected diabetes mellitus or bilateral pes 
planus.  

Although the Board is not questioning the competence of the Dr. 
Verma, the Board also notes that the opinion of Dr. Verma is not 
entitled to more weight merely because he treated the Veteran.  
VA's benefits statutes and regulations do not provide any basis 
for according any greater weight to a treating physician.  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Additionally, the 
Veteran has argued that Dr. Verma's opinion should be afforded 
more weight because he is a specialist as opposed to the July 
2004 examiner who was a nurse practitioner.  While the Board 
certainly accords Dr. Verma's opinion weight, the Board has 
concluded that the VA examiners' opinions are more probative as 
to the issues in question, as each examiner reviewed the claims 
file, noted that the Veteran had multiple risk factors other than 
diabetes mellitus for PVD and CAD, and found no link between PVD 
and CAD and the Veteran's service-connected diabetes mellitus or 
pes planus.  

The Board acknowledges the Veteran's contention that his PVD and 
CAD are related to his service-connected diabetes mellitus and 
pes planus.  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  The Veteran can attest to factual matters of which he 
had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not been 
shown to be competent to make medical conclusions.  Therefore, 
his statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, his lay assertions cannot establish a link 
between his PVD and CAD and service-connected diabetes mellitus 
and pes planus.  

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's PVD and CAD were 
incurred in or caused by service or caused or aggravated by a 
service-connected disability.  Therefore, the claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2010).


Withdrawal 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2010).  

In March 2006, the Veteran submitted a substantive appeal 
perfecting his appeal as to the issues of entitlement to service 
connection for peripheral neuropathy of the right and left lower 
extremities, as identified in the January 2006 statement of the 
case.  

In an August 2010 written communication, the Veteran stated that 
he wished to have his pending claims before the Board withdrawn.  
The Veteran's written statement indicating his intention to 
withdraw the appeal as to these issues satisfies the requirements 
for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for peripheral neuropathy of 
the right and left lower extremities, there remain no allegations 
of errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to review 
these issues.  

Accordingly, the issues of entitlement to service connection for 
peripheral neuropathy of the right and left lower extremities are 
dismissed.  



(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial increased rating for Type II diabetes 
mellitus, rated as 20 percent disabling prior to July 29, 2009, 
and as 40 percent disabling since July 29, 2009, is denied.  

Entitlement to service connection for PVD, to include as 
secondary to service-connected Type II diabetes mellitus and pes 
planus is denied.

Entitlement to service connection for CAD, to include as 
secondary to service-connected Type II diabetes mellitus and pes 
planus is denied.

The appeal concerning the issues of entitlement to service 
connection for peripheral neuropathy of the right and left lower 
extremities is dismissed.




____________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


